Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to amendment filed on 6/8/2022.
Claims 1-3, 6-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
Yoshiura et al. (JP 2003162626 A, 2003-06-06, per IDS dated 9/3/2019, Espacent translated to English), discloses a communication interface configured to receive status message from a second automation device and a light source to indicate the status.
US 20160307 A1, to Cooper et al, discloses detecting status message indicating type or priority of the state. 

The cited prior art taken alone or in combination fail to teach at least “wherein the communication interface is further configured to receive a second status message from the second automation device via the communication network detect a characteristic of the second status message, wherein the second status message indicates a second state or a second change in state of the second automation device, and wherein the characteristic of the second status message indicates a type or a priority of the second state or the second change in state of the second automation device, compare a characteristic of the first status message and the characteristic of the second status message, and detect a ranking of the first status message and the second status message based on the respective characteristics, and wherein the light source is configured to emit a second light signal that indicates a respective state or a respective change in state of the second automation device denoted by the first status message and the second status message as being of higher priority.”, as similarly recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PHILIP WANG/Primary Examiner, Art Unit 2199